            Case 1:19-cv-04143-LJL Document 50 Filed 06/19/20 Page 1 of 1




Erik M. Bashian, Esq.                  6/19/2020
T: (516) 279-1554
F: (516) 213-0339
eb@bashpaplaw.com

*Admitted to Practice in New York and New Jersey
                                                                                  VIA CM/ECF Only



                                                                 June 19, 2020

U.S. District Judge Lewis J. Liman
United States District Court
Southern District of New York
500 Pearl Street, Room 701
New York, New York 10007

Re:     Nelson v. Peoples Choice Kitchen, Inc. et al., Case No.: 1:19-cv-4143-LJL

Dear U.S. District Judge Liman:

        This office represents the Plaintiff Kareem Nelson (“Plaintiff”) in connection with the above-
referenced action. We write in furtherance of the Settlement Conference held before Magistrate
Judge Aaron on June 17, 2020. During the conference, Plaintiff outlined a settlement proposal to
Defendant Peoples Choice Kitchen, Inc., who will respond to the proposed settlement by July 1,
2020. Accordingly, Plaintiff is respectfully requesting an extension of time to file a default
judgment against defendant 2733 FDB1963 LLC until July 31, 2020, in hopes that the parties will
reach a full resolution.

        We thank this Honorable Court for its time and consideration in this matter.

                                                                 Respectfully submitted,

                                                                 BASHIAN & PAPANTONIOU, P.C.

                                                                 /s/ Erik M. Bashian
                                                                 ________________________
                                                                 Erik M. Bashian, Esq.


cc:     Carolyn V. Minter, Esq. (CM/ECF)




   500 OLD COUNTRY ROAD, SUITE 302, GARDEN CITY, NEW YORK 11530 T: (516) 279-1555 F: (516) 213-0339 WWW.BASHPAPLAW.COM
